                        Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 1 of 12

AO 98 (Rev. 12/1 I ) A ppearance Bond




                                             UNITED STATES DISTRICT COURT
                                                                       for the
                                                      Southern      District of New York

                     United States of America                              )
                                        V.                                 )
                                                                           )     19M10068
                          DANIEL DANIEL
                                                                           )
                                 Defendant                                 )

                                                            APPEARANCE BOND

                                                            Defendant's Agreement
I,                      DANIEL DANIEL                           (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( ~ ) to appear for court proceedings;
            ( ~ ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( ~ ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                  Type of Bond
( ~) (I) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$
                                                        -200,000.00
                                                          --"-----------
( D ) (3)      This is a secured bond of$           _ _ _ _ _ _ _ _ _ _ , secured by:

         (D )      (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the court.

         (D )      (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                   (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                   ownership and value):


                  -------------------------~                                                              -     --        -----
                   If this bond is secured by real property, documents to protect the secured interest may be filed of record .

         (D )      (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                      Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the Un ited States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, includin g
interest and costs.
                                     Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 2 of 12
                                                                                                                                    Page 2

      AO 98 (Rev. 12/1 I) Appearance Bond



      Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
      security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
      serve a sentence.

                                                                   Declarations

      Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
                   (I)     all owners of the property securing this appearance bond are included on the bond;
                   (2)     the property is not subject to claims, except as described above; and
                   (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.

      Acceptance. I, the defendant - and each surety- have read this appearance bond and have either read all the conditions of
      release set by the court or had them explained to me. I agree to this Appearance Bond.




          I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)


          Date:          I 1/6/ 19




'='--..      • \       \"'       ,   ~ rety/property owner -                           Surety/property owner - signature and date
 \.)O\;\ ,e....\ti\.    \ ~r'\,t..\

                                     Surety/property owner -                           Surety/property owner - signature and date




                                     Surety/property owner -                           Surety/property owner - signature and date




                                                                          CLERK OF COURT


          Date: 11 /6/19
                                                                                          Signature of Clerk or Deputy Clerk -


      Approved.

      Date:              11 /6/ 19
                    Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 3 of 12

                                                                                                                                   Page 2

AO 98 (Rev.   12/11) Appearance Bond


Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant repotts to
serve a sentence.

                                                                      Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
         (1)         all owners of the prope1ty securing this appearance bond are included on the bond;
         (2)     the prope1ty is not subject to claims, except as described above; and
         (3)     I will not sell the property, allow futther claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have rea:d this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




                                                                                                                 (See 28 U.S.C.§ 1746.)
                                                                                                                      j
                                                                                                                  /




                                                                                     Surety/property owner - signature and date




                          Surety/property owner -                                    Surety/properly owner -signat11re and date




                          Surety/property owner -                                    Surety/property owner - signature and date




                                                                             CLERK OF COURT


Date: 11/6/ 19
                                                                                        Signature ofClerk or Deputy Clerk -


Approved.

Date:           11/6/19
                                                                              730;::;?::;z:;;~EENWOOD                         6y


                INTERPRETER
                NEEDED( f1,- L,(_,1L.\-_ __ . _ _ _U
                                                   .,..;
                                                   '    _
                                                              r-. 1
                                                              L,{}-,,-/)
                                                            _ _ _ __ _ _ ,
I·                    Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 4 of 12

I                                                                                                                               Page 2

     AO 98 (Rev. 12/11) Appearance Bond



     Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
     security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
     serve a sentence.

                                                              Declarations

     Ownership of the Pl'operty. J, the defendant- and each surety- declare under penalty of perjury that:
              (l)     all owners of the property securing this appearance bond are included on the bond;
              (2)     the property is not subject to claims, except as described above; and
              (3)     I will not sell the property, allow fu1ther claims to be made against it, or do anything to reduce its value
              while this appearance bond is in effect.
     Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
     release set by the court or had them explained to me. I agree to this Appearance Bond.




                                                                                        m
      I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)
                                                                                                                .,,
                                                                                                         ---
     Date: _ _l_l_/6_/1_9_ _




                                                                                  Surety/property owner -signature and date




                            S11re1J,/properry owner -                             Suretylprope,-ty owner - signature and date




                            Surety/p,-operty owner -                              Surety/property owner - signature and date




                                                                     CLERK OF COURT


     Date: 11/6/19
                                                                                     Signature ofClerk or Deputy Clerk-


     Approved.

     Date: _ _l_l_/6_/1_9_ _




                    INTE~Rc:r:~            r··yu ,)·
                              ]1-c/\, ~ -
                    NEEDcD('----'----,u+----C.---__,
                       Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 5 of 12

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                             Page I of _ _ _ Pages



                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern   District of   New York



                    United States of America
                                                                       )
                                  V.
                                                                       )
                                                                                Case No.
                                                                       )        19M10068
                      DANIEL DANIEL                                    )
                              Defenda nt                               )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and , if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                       Place




       on
                                                                      Date and Time


       If blank, defendant wi II be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                             Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 6 of 12

AO I 99B (Rev. 12/1 I) Additional Conditions of Release                                                                             Page      of     Pages

                                                   ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(D )    (6)  The defendant is placed in the custody of:
             Person or organization
             Address (only if above is an organi=ation)
             City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                              Tel. No. _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                         Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                              Custodian                      Date
(0 )     (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES
                 telephone number        _ _ _ _ _ _ _ , no later than
       ( X ) (b) continue or actively seek employment.
       ( D ) (c) continue or start an education program.
       ( 0) (d) surrender any passport to:       _P_R_E
                                                      _ T_R_I_A_L_ S_E_R_V
                                                                         __
                                                                          IC_ E_S_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ __
       ( 0) (e) not obtain a passport or other international travel document.
       ( 0) (f) abide by the fo llowing restrictions on personal association, residence, or travel: SDNY/EDNY/SDFL POINTS IN BETWEEN
                                                                                                         FOR COURT/MEET WI ATTORNEY

       (D )           -----------------------------------------------
                (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:

       (D )     (h) get medical or psychiatric treatment:

       (D )     (i) return to custody each                   at ____ o ' clock after being released at
                                                                                                          -----
                                                                                                                         o'clock for employment, schooling,
                    or the following purposes:

       (D )  U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                 necessary.
       ( X ) (k) not possess a firearm, destructive device, or other weapon.
       ( X ) (1) not use alcohol ( D ) at all ( X ) excessively.
        •
       ( D ) (m)
                                                      •
                      not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                      medical practitioner.
              ) (n)   submit to testi ng for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                      accuracy of prohibited substance screening or testing.
                (o)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                      supervising officer.
              ) (p)   participate in one of the following location restriction programs and comply with its requirements as directed.
                      ( D ) (i) Curfew. You are restricted to your residence every day ( D ) from _ _ _ _ _ to - - - ~ , or ( D ) as
                                   directed by the pretrial services office or supervising officer; or
                      ( D ) (ii) Home Detention. You are restricted to your residence at all times except for emp loyment; education; reli gious services;
                                  medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                  activities approved in advance by the pretrial services office or supervising officer; or
                      ( D ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                  court appearances or other activities specifically approved by the court.
       (• ) (q)       submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                      requirements and instructions provided .
                      (D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                             supervising officer.
       (D )     (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                    arrests, questioning, or traffic stops.
              Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 7 of 12



                            ADDITIONAL CONDITIONS OF RELEASE
(0 )   (s) AGREED CONDITIONS OF RELEASE; $200,000.00 PRB; TO BE COSIGNED BY 1 FINANCIALLY
         RESPONSIBLE PERSON (DAUGHTER); TRAVEL RESTRICTED TO SDNY/EDNY/SDFL & POINTS IN
         BETWEEN TO GO TO COURT & MEET ATTORNEY;SURRENDER TRAVEL DOCUMENTS ( & NO NEW
         APPLICATIONS); PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL SERVICES; DEFT TO
         CONTINUE OR SEEK EMPLOYMENT; DEFT NOT TO POSSESS FIREARM/DESTRUCTIVE
         DEVICE/OTHER WEAPON; DEFT TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS
         TO BE MET BY 11/13/19; DEFT NOT TO CHANGE RESIDENCE W/OUT APPROVAL OF PTS; DEFT TO
         REFRAIN EXCESSIVE USE OF ALCOHOL; DEFT NOT TO HA VE CONT ACT WITH CO-CONSPIRATORS
         OUTSIDE OF PRESENCE OF COUNSEL.
                        Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 8 of 12
AO 199C (Rev. 09/08) Advice of Penalties                                                                        Page _ _ _ of _ _ _ Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:            DANIEL DANIEL                                     19M10068

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both ;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive . In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                         !fendant 's   DANIEL DANIEL Signature -

                                                   ------ ~              -   --        -   -
                                                                                               City and State



                                             Directions to the United States Marshal

( D)    The defendant is ORDERED released after processing.
( D)    The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
        defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
        produced before the appropriate judge at the time and place specified.


Date:
        -----------                                                                    Judicial Officer 's Signature



                                                                                           Printed name and title
                         Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 9 of 12
AO l 99C (Rev. 09/08) Advice of Penalties                                                        Page _ _ _ of _ _ _ Pages

                     DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY     U.S. MARSHAL




                                                                                  Scuthern l>istrict of lilii'e~· ,-,erk

                                                                                           n1e l?ronx
                                                                                          ,"anhattan
                                                                                          Westchester
                                                                                            ~c<:kland
                                                                                            l)utchess
                                                                                             Oram1e
                                                        Uutche~~                            J:-utnam
                                                                                            Sulli"an

                                                                                  Eastern l>istrict of lilii'e~· ,-,erk

                                                                                   l?rcokl-,n (tJnQs Counh')
                                                                                   Oueens (Oueens Ccunh')
                                       Oranee                                   Staten ISlanCI t~1c11mone1 c.;cunn-J
                                                                                  LonQ Island (~assau & Suffolk)
DOCKET No.                __Lo_o_rc.. .8,,___
                     _I_9~M            . . __                 '
                                                                             JJ
                     Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 10 of 12

                                                          "
                                                                            DEFENDANT    D~
                                                                                         - - -•~-
                                                                                                -<- \
                                                                                                    -----------

AUSAj<..SS,cc..__                 {;,_("!2QU L.it..,>OC,d,                  DEF.' S COUNSEL /~("\ <_j '-' <; ~~c.~~e. "-:.,::s~\\
                                                                            0 RETAINED O FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
✓ 9' '-' S .S. 'c.,__ "'-..J        INTERPRETER NEEDED
                                                                                     D DEFENDANT WAIVES PRETRIAL REPORT

~e 5           D Rule 9 D Rule 5(c)(3) D Detention Hrg.                        DATE OF ARREST______               D VOL. SURR.
                                                                               TIME OF ARREST - - - - ~ -         0 ON WRIT
D Other: - - - - - - - - - - - - - - -                                         TIME OF PRESENTMENT   ~; l(0/3/"'-


                                                                   BAIL DISPOSITION
                                                                                                                       0 SEE SEP. ORDER
D DETENTION ON CONSENT W/0 PREruDICE                                        D DETENTION: RISK OF FLIGHT/DANGER         D SEE TRANSCRIPT
 D DETENTION HEARING SCHEDULED FOR: _ _ _ _ _ _ _ __
) (AGREED CONDITIONS OF RELEASE
 D DEF. J:W.L.EA~.EJ?,-QN OWN RECOrNIZANCE,1         ,/ 1H. \
~ $ 'LUU I lv'PRB ~  u                FRP (a..'i-',j'1J.J,t,<,)
 0 SECURED BY $_ _ _ _ _ CASH/PROPERTY:                                                     ----=-1J,..
0TRAVELRESTRICTEDTOSDNY/EDNY/ f,j)_ .(~ -c-(0111lf ,'IA. b.a-z..te;i ~                          JD
                                                                       Ti c,JQ'f-·t,,'4.Zicfdx;(--'!!'!1--
 0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
$if SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
<£1"PRETRIAL SUPERVISION: D REGULAR D STRICT _.e§ AS DIRECTED BY PRETRIAL SERVICES
D DRUG TESTING/fREATMT AS DIRECTED BY PTS D MENTAL HEALTH EV AL/TREA TMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

D HOME INCARCERATION      D HOME DETENTION    D CURFEW    D ELECTRONIC MONITORING    D GPS
D DEF. TO PAY ALL OF PART OF OST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

J!} DEF. TO CONTINUE OR SEEJS,EMPLOYMENT                           [OR] D DEF. TO CONTINUE OR ST ART EDUCATION PROGRAM
jZJ bEF. NOT TO POSSESS FIEE,ARM/DESTRUCTIVE DEVICE/OTHER WEAPON
D DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
'Kl DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _; REMAINING CONDITIONS T_O_B_E_ME_T_B_Y_:_\-(                                             7+-'0-z+-u~(~t
ADDITIONAL CONDITIONS/ADDITION A                                               S/COMMENTS:

                                                          ScutleJ
             -/). fl,'+- tp cti. ~ ,V-riJ..0..u...                cJ o     i?fI'~ f f'CS"'
                 .              t _ -.   ~        r2KC£.f'h~ <iJc. (          ,q(c ~
             ..,.·I> 11;>   re, i v ~                                                      _           ~           _   I
                            L '--    ~~~ l M ~ ty/co -cotiJ'r'/?«M dri-<-/l'f!.Jvt                         /{ftvlrv-
               -l:> nor -rv
D DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE DJ. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For Rule 5{cX3) Cases:
D IDENTITY HEARING WAIVED                                                  D DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                       D CONTROL DATE FOR REMOVAL: - - - - -


PRELIMINARY HEARING DATE:

DATE:        l,-6 - ~7
                                                                                                 S MAGISTRATE JUDGE, S.D.N.Y.
~       (origina))-COURT FILE            £lliK - U.S. ATTORNEY' S OFFICE                               QRE!ili- PRETRIAL SERVICES AGENCY
Rev' d 2016 lli - 2
Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 11 of 12
     Case 1:20-cr-00101-LAP Document 6 Filed 11/06/19 Page 12 of 12
I·
I
I
